Citation Nr: 1236079	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bone spurs.

2.  Entitlement to service connection for degenerative disc disease of the low back.

3.  Entitlement to service connection for bilateral eye spasms.

4.  Entitlement to service connection for facial numbness.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for short-term memory loss.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for speech problems.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a videoconference hearing in August 2012; however, he did not show up for the hearing.  He has not provided an explanation for the failure to appear and has not requested a new hearing.  Therefore, the Board considers the hearing request withdrawn.  


FINDINGS OF FACT

1.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of bone spurs. 

2.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of facial numbness.

3.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of short-term memory loss.

4.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of speech problems.

5.  The Veteran has not been shown to have degenerative disc disease of the low back that is related to his military service.

6.  The Veteran has not been shown to have eye spasms that are related to his military service.

7.  The Veteran has not been shown to have bilateral neuropathy of the upper and lower extremities that is related to his military service.

8.  The Veteran has not been shown to have headaches that are related to his military service.

9.  The Veteran has not been shown to have sleep apnea that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by bone spurs are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for service connection for degenerative disc disease of the lower back are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  The criteria for service connection for a disability manifested by bilateral eye spasms are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  The criteria for service connection for a disability manifested by facial numbness are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

5.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

6.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

7.  The criteria for service connection for a disability manifested by short-term memory loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

8.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

9.  The criteria for service connection for a disability manifested by speech problems are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a VCAA letter of June 2007 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf.  It also included notice as to the degree of disability and the effective date of the award as required by Dingess, supra.  The notice predated the rating decision.  

VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for any of the issues under appeal.  Under the facts of this case, the Board has no duty to provide a VA examination or obtain a medical opinion.  There is no competent evidence of a disability manifested by bone spurs, facial numbness, short-term memory loss or speech problems.  Moreover, there is no indication that any of the claimed disabilities may be due to service.  The Board has carefully considered the Court's language in Mclendon that the threshold for showing this association is a low one.  However, there is a threshold.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, available service medical records, outpatient treatment records and private medical treatment records have been obtained.  The Board notes that the RO made attempts to obtain all the identified private treatment records, however some of the identified physicians replied that no records were available for the identified time periods.  The Veteran was informed of the same and that he could submit the records himself.  The Veteran has not submitted any additional private treatment records.

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for bone spurs, degenerative disc disease of the low back, eye spasms, facial numbness, bilateral neuropathy of the upper and lower extremities, headaches, short-term memory loss, sleep apnea, and speech problems.  He alleges that his disabilities are a result of service and has provided several theories:  (1) from multiple vaccinations received while in service, (2) from being contaminated with mercury based thiomersal, used as a preservative in the vaccines; and, (3) due to having served on board the USS NEWBURY which he claims participated in the SHAD experiments and was not decontaminated.

A.  Bone Spurs, facial numbness, short-term memory loss, and speech problems.

Service medical treatment records show no complaints of or treatment for bone spurs, facial numbness, short-term memory loss, or speech problems.  A separation physical of November 1981 noted all the Veteran's systems to be normal.  In the accompanying report of medical history he denied any symptoms, except for leg cramps, gum problems, and car, train, or air sickness.  

Post service records consist of private treatment records and the Veteran's statements.  A review of the extensive private treatment records shows that the Veteran has not sought treatment for or been diagnosed with bone spurs, facial numbness, short-term memory, or speech problems at any time during the appeal period.  In fact, regarding the claim for speech problems, in March 2006, the Veteran denied any slurred speech.  

As noted above, service connection requires evidence of a current disability.  Without competent evidence of a current disability of bone spurs, facial numbness, short-term memory, or speech problems, service connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  

The only evidence of a current disorder is the Veteran's own statements.  Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is not competent to render a diagnosis or to opine as to the etiology of a disorder.  However, the Board finds that he is competent to state that he has experienced symptoms since his military service.  Nevertheless, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.  Specifically, he is not competent to render a diagnosis of bone spurs.  While he may be competent to report short-term memory loss, facial numbness and speech problems, there remains no diagnosis of a disability associated with the same.  As previously noted, and significantly, regarding the speech problems, the Veteran himself denied having speech problems in March 2006.  Regarding the facial numbness, while the Veteran has sought treatment extensively for paresthesias in the legs, he at no point has reported facial numbness as a symptom to the physicians treating him.  Similarly, there is no evidence that the Veteran reported any memory loss to any of the physicians treating him.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current diagnosis of bone spurs, facial numbness, short-term memory loss or speech problems in this case during the period of the appeal, the Board finds that the Veteran is not entitled to service connection. 

B.  Degenerative disc disease of the low back, eye spasms, bilateral neuropathy of the upper and lower extremities, headaches, and sleep apnea.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for degenerative disc disease of the low back, eye spasms, bilateral neuropathy of the upper and lower extremities, headaches, and sleep apnea.  

Service treatment records are completely silent for any complaints of or treatment for back problems of any kind, eye problems, bilateral extremities problems, headaches, or sleep problems.  A November 1981 separation physical notes the Veteran's spine, other musculoskeletal system, neurologic system, eyes, pupils, upper and lower extremities, and head to be normal.  

Post service treatment records show a diagnosis of degenerative disc disease of the low back, paresthesias of the upper and lower extremities, sleep apnea, headaches, and symptoms of eye spasms.  However, there is no competent evidence of record of a nexus to service.  

Indeed, with regard to the eye spasms, only symptomatology has been reported post service.  Treatment records of June 2000 seem to associate the eye spasms with the reported headaches.  Regarding the neuropathies of the upper and lower extremities, in February 2007 it was noted that they were probably due to an inherited genetic mutation.  In April 2006, it was noted they were possibly due to his low level diabetes; and in July 2006, it was noted that the etiology was unknown and they were possibly idiopathic.  Regarding the headaches, June 2000 treatment records note that the Veteran reported an onset of one and a half years before.  He denied any headaches prior to a job accident in 1998.  Regarding the sleep apnea, there is no competent evidence of record relating it to service.  Finally, regarding the degenerative disc disease, the first documented complaint of back pain is not until 2005 which is many years after separation from service.  

The Veteran has alleged that his current back disability is a result of being assigned to the USS NEWBURY after the ship had been involved in the Shipboard Hazard and Defense (SHAD) experiments.  However, the evidence of record shows that he SHAD experiments were conducted during the 1960s which was 20 years prior to the Veteran's service.  Moreover, the list of record of ships involved in the SHAD experiments does not list the USS NEWBURY as one of the ships involved in the experiments.  Additionally, the history of the USS NEWBURY which is of record shows that the ship underwent two major overhauls between the time of the SHAD experiments and the Veteran's service on board the ship.  In sum, the Veteran's service post-dated the SHAD experiments by approximately 20 years there is no competent evidence that the USS NEWBURY was involved in or, if involved, had any residue of the SHAD experiments at the time the Veteran served on board the ship.  Appellant has indicated that personnel on the ship reported that it was, but there is nothing that confirms this allegation.

The Veteran has also alleged that his claimed disabiities are a result of vaccinations he received in service or mercury used to preserve the vaccines he had in service.  While the service treatment records show the Veteran had several vaccinations in service, there is no competent evidence of record that any of the vaccinations or any mercury they may have contained as preservative, caused any of the claimed disabilities.  While the Veteran submitted an internet article which states that a small number of those vaccinated with the small pox vaccine may suffer permanent neurological problems, the article is generic and general in nature and it is not specific to the Veteran.  As such, it has little probative value.  Moreover, while the Veteran has claimed that the mercury preservative Thiomersal caused his claimed disabilities, he has submitted an internet article which specifically states that there is no scientific evidence to support that thiomersal plays any role in the development of neurodevelopmental disorders.  

The only evidence of a nexus to service is the Veteran's claims.  In this case, however, the Veteran is not competent to render a diagnosis or to opine as to the etiology of the claimed disabilities.  The etiology and nature of the claimed disabilities are beyond the knowledge of a lay person.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of claimed disorders, the Board finds this gap in time significant, and, it weighs against the existence of a link between current claimed disabilities and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

The Board finds it significant that there is no medical evidence showing that the Veteran has any current degenerative disc disease of the low back, eye spasms, neuropathy of the upper and lower extremities, headaches and sleep apnea that are related to his military service.  Indeed, there is an the absence of post-service symptomatology prior to the documented treatment in 2005, and no medical professional has rendered an opinion relating such disorders to his period of service.  The Veteran's assertions are the only evidence relating the claimed disabilities to service.  However, he is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis, and absent a professional medical opinion linking a current disorder to service, service connection cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease of the low back, eye spasms, neuropathy of the upper and lower extremities, headaches and sleep apnea.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted. 



ORDER

Service connection f or bone spurs is denied.

Service connection for degenerative disc disease of the low back is denied.

Service connection for bilateral eye spasms is denied.

Service connection for facial numbness is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

Service connection for headaches is denied.

Service connection for short-term memory loss is denied.

Service connection for sleep apnea is denied.

Service connection for speech problems is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


